Title: On Absentee Governors: I, 26 August 1768
From: Franklin, Benjamin
To: 


To the Printer of the Public Advertiser.
Sir,
It is wonderful what a Clamour an unreasonable Opposition will often make against Measures of Government in themselves the most reasonable, just and prudent. The Assembly of Virginia had granted an ample fix’d Salary for the Support of their Governor. The Event was, that the Governor appointed has always hitherto, during a Number of Successions, made a Sinecure of his Office, and sent a Deputy, generally poor and hungry, who required a new Support, and became thereby as much dependent on the People, as if no such fix’d Support had been settled. Every body sees the Propriety of having our Colony Governors free from such Dependance, and particularly at a Time when the Authority of this Country over that refractory People is disputed, and requires every Support that a spirited Conduct in a Governor can give it. And yet no other Colony would follow the Example of Virginia in settling such fix’d salaries, because they saw it in that Instance so abused. This was the sole Motive of requiring Sir Jeffery Amherst, as Governor of that Province, to repair to his Post; though the Enemies of the new Secretary of State affect to have it understood as an Affront put on that meritorious Officer, in order to gratify a private Friend with an Appointment to his Place. But that there is no Truth in this Calumny appears clearly from hence, that all the Civil Officers who have profitable Patent Places in the Colonies, and by residing there may use the Weight and Influence their Stations give them in Support of the just Authority of Government, such as Secretaries of Provinces, Provost Marshals, Clerks of Courts, &c. are all ordered to their Posts directly; and particularly the two Proprietaries of Maryland and Pensylvania, who being chief Governors there, as Sir Jeffery was in Virginia, and whose great Property, which they derive from the Crown, gives them an additional Influence among the People, have been required to repair to their respective Governments without Loss of Time; and the Maryland Proprietary is already gone accordingly. This the Public may depend on for Fact. I am, Sir, Your humble Servant,
Daylight.
